DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,261,485 and US 10,739,741 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 6, 14, 19, and 21-36 are allowed.

Regarding claim 1, the prior art McNally (US 2006/0184326) discloses a building management system (see paragraph 0089: environmental management system of the building) comprising:
a plurality of sensors measuring a physical state or condition and generating sensor data indicating the physical state or condition measured by the plurality of sensors (see paragraph 0049-0050, 0059, 0102, 0112, and 0115: system receives data from utility meters and thermometers/temperature sensor); and
a controller (see Fig. 1 and paragraphs 0060: data processor with a CPU, i.e. a controller for implementing the calculations) configured to:
use first sensor data from the plurality of sensors collected during a first time period to generate one or more first model coefficients for an energy usage model for building equipment (see Fig. 6 and paragraphs 0027-0028, 0033-0034, 0039, 0089: 
use second sensor data from the plurality of sensors collected during a second time period to generate one or more second model coefficients for the energy usage model (see Fig. 6 and paragraphs 0027-0028, 0033-0034, 0039, 0089: establish a second baseline model using data subsequent to the retrofits or energy conservation measures, i.e. uses data taken from a second time period). 

Majewski (US 2014/0172400) discloses wherein the energy usage model is for HVAC equipment (see paragraphs 0014 and 0064: model for a buildings energy usage may include an HVAC sub-model). 

Howell (US 2007/0282547) discloses a method monitoring a consumer’s energy usage wherein the controller compares the test statistic, i.e. previously disused energy usage difference, with a critical value and automatically identify a change in energy usage of the HVAC equipment in response to the test statistic exceeding the critical value (see Abstract, Fig. 1a, paragraphs 0002 and 0025, and claim 1: device/controller monitors energy usages and compares energy usage measurements taken from different measurement intervals to a predefined threshold, i.e. a critical value, in order to detect a change in the building’s energy usage, i.e. identifies a change in the building’s energy usage in response to the difference, i.e. previously discussed test statistic, exceeding a critical value). 
	

use the first sensor data to generate one or more first model coefficients for a model for the building equipment, the model configured to provide an output as a function of one or more model coefficients and one or more input variables; 
use the second sensor data to generate one or more second model coefficients for the model; 
generate a test statistic by comparing the one or more first model coefficients and the one or more second model coefficients; 
compare the test statistic with a value; and automatically identify a change relating to the building equipment in response to the test statistic exceeding the value. 

Independent claim 14 is allowable for the same reasons as independent claim 1. 

Dependent claims 6, 19, and 21-36 are allowable due to their dependency upon allowable independent claim 1 or 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865